DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  With the response filed on 9 May 2022, Applicant overcame all objections and rejections made of record by the Office action mailed 9 November 2021.  The claimed invention is a novel method of modifying the EPSPS gene in flax cells that appears to be free of the prior art of record. 
Claim 1, the only independent claim, requires (1) using a “GRON” (explicitly defined (Spec. (original), p. 2.) in flax cells to perform directed nucleotide changes to the endogenous EPSPS gene(s) in flax cells.  TALENs or CRISPR is used.  Claim 1 also requires regenerating a flax plant from the cell with a modified EPSPS without using herbicide selection, but instead uses ‘Next Generation sequencing.’
Although the individual elements of claim 1 are known, their combination is not.  

	Applicant’s arguments were found to be persuasive.
Also persuasive is the statement in Reed & Bargmann citing with approval the work of Sauer et al.  Reed & Bargmann (2021) Front. Genome Ed. 3:734951, p. 23.  As , emphasized and explained by Applicant, the work of Sauer et al. (Sauer et al. (2016) Plant Physiol 170:1917-28) represents the work by the instant inventors underlying the working example.  Response, pp. 9-10.  Thus Reed & Bargmann effectively provides a contemporaneous and credible equivalent to a declaration addressing the rejection under 35 USC 103.  See also, Applicant’s discussion of Next Generation sequencing” on page 9 of the Response.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663